  Case 15-39913         Doc 74     Filed 01/07/19 Entered 01/07/19 11:16:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39913
         DIANE YVETTE SAWYER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/23/2015.

         2) The plan was confirmed on 04/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/13/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-39913        Doc 74       Filed 01/07/19 Entered 01/07/19 11:16:26                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,550.00
       Less amount refunded to debtor                            $129.58

NET RECEIPTS:                                                                                     $5,420.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,835.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $255.61
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,090.61

Attorney fees paid and disclosed by debtor:                  $165.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Ability Recovery Servi           Unsecured      1,164.00            NA              NA            0.00       0.00
Ability Recovery Servi           Unsecured      1,160.00            NA              NA            0.00       0.00
ACL INC                          Unsecured          27.00           NA              NA            0.00       0.00
ACL INC                          Unsecured          26.00           NA              NA            0.00       0.00
ACL INC                          Unsecured          26.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         185.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         283.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured         856.00        855.58          855.58           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00     11,514.30        11,514.30           0.00       0.00
COMCAST                          Unsecured         450.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT COMPANY LL     Unsecured     10,385.00     10,385.88        10,385.88           0.00       0.00
Hsbc Bank                        Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      1,167.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,162.00       1,268.34        1,268.34      1,268.34        0.00
INTERNAL REVENUE SERVICE         Unsecured          14.00         49.67           49.67           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       18,126.00     18,314.00        18,314.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         446.00        446.08          446.08           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      9,026.00            NA              NA            0.00       0.00
METHODIST HOSPITAL               Unsecured         217.00           NA              NA            0.00       0.00
MONROE & MAIN                    Unsecured         378.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      6,096.00       6,188.70        6,188.70           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured     76,293.00     77,118.16        77,118.16          61.47       0.00
NICOR GAS                        Unsecured            NA         732.72          732.72           0.00       0.00
ONEWEST BANK FSB                 Unsecured           0.00           NA              NA            0.00       0.00
PENN FOSTER SCHOOL               Unsecured         740.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      5,772.00            NA              NA            0.00       0.00
SADINO FUNDING LLC               Unsecured            NA         123.13          123.13           0.00       0.00
SANTANDER CONSUMER USA           Unsecured         168.00           NA              NA            0.00       0.00
SELECT PORTFOLIO SERVICING       Unsecured           0.00           NA              NA            0.00       0.00
SPECIALIZED LOAN SERVICING       Secured              NA            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         672.00        979.57          979.57           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-39913        Doc 74     Filed 01/07/19 Entered 01/07/19 11:16:26                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY        Unsecured         500.00        9,643.10      9,643.10           0.00        0.00
TITLEMAX OF ILLINOIS           Secured        3,000.00              NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA            81.35         81.35           0.00        0.00
US BANK NA                     Unsecured           0.00             NA            NA            0.00        0.00
VERIZON                        Unsecured      2,477.00         2,430.50      2,430.50           0.00        0.00
WELLS FARGO BANK NA            Unsecured            NA           218.37        218.37           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                   $0.00                $0.00
      Mortgage Arrearage                                   $0.00                   $0.00                $0.00
      Debt Secured by Vehicle                         $18,314.00                   $0.00                $0.00
      All Other Secured                                    $0.00                   $0.00                $0.00
TOTAL SECURED:                                        $18,314.00                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $1,268.34          $1,268.34                  $0.00
TOTAL PRIORITY:                                           $1,268.34          $1,268.34                  $0.00

GENERAL UNSECURED PAYMENTS:                          $120,767.11                 $61.47                 $0.00


Disbursements:

       Expenses of Administration                              $4,090.61
       Disbursements to Creditors                              $1,329.81

TOTAL DISBURSEMENTS :                                                                           $5,420.42




UST Form 101-13-FR-S (09/01/2009)
  Case 15-39913         Doc 74      Filed 01/07/19 Entered 01/07/19 11:16:26                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
